FILED
                            NOT FOR PUBLICATION                             DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50625

               Plaintiff - Appellee,             D.C. No. 3:11-cr-03320-JAH

  v.
                                                 MEMORANDUM*
NATALIE AMANDA CAUDEL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Natalie Amanda Caudel appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          Caudel first contends that the district court procedurally erred by failing to

explain the sentence adequately and to address her mitigating arguments. Contrary

to Caudel’s argument, we review these claims for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 n.3 (9th Cir. 2010), but even under a de

novo standard, Caudel’s claims fail. The record reflects that the district court

considered Caudel’s arguments for a below-Guidelines sentence, but did not find

them persuasive; to the contrary, the court concluded that a high-end sentence was

warranted because Caudel violated supervised release despite the court’s previous

acts of leniency. This explanation, while brief, was legally sufficient. See Rita v.

United States, 551 U.S. 338, 358-59 (2007).

          Caudel next contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Caudel’s sentence. See

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). The sentence

is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors

and the totality of circumstances, including Caudel’s significant breach of the

court’s trust. See id.; United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006)

(at a revocation sentencing, the court may sanction the violator for her breach of

trust.)

          AFFIRMED.


                                              2                                     13-50625